NOTE: This disposition is nonprecedential.

  United States Court of Appeals
      for the Federal Circuit
              __________________________

                  TONIA L. NOBLE,
                     Petitioner,
                           v.
            DEPARTMENT OF JUSTICE,
                  Respondent.
              __________________________

                      2012-3138
              __________________________

   Petition for review of the Merit Systems Protection
Board in case no. DE0432100423-I-2.
               _________________________

              Decided: November 8, 2012
               _________________________

   TONIA L. NOBLE, of Calexico, California, pro se.

    JOSHUA A. MANDLEBAUM, Trial Attorney, Commercial
Litigation Branch, Civil Division, United States Depart-
ment of Justice, of Washington, DC, for respondent. With
him on the brief were STUART F. DELERY, Acting Assistant
Attorney General, JEANNE E. DAVIDSON, Director, and
KENNETH M. DINTZER, Assistant Director.
               __________________________
TONIA NOBLE   v. DOJ                                     2


  Before NEWMAN, LOURIE, and SCHALL, Circuit Judges.
PER CURIAM.
                        DECISION
     Tonia L. Noble petitions for review of the final deci-
sion of the Merit Systems Protection Board (“Board”) that
affirmed the action of the United States Department of
Justice (“agency”) removing her from her position as a
Paralegal Specialist with the Office of the United States
Attorney for the District of Arizona, Flagstaff Division.
Noble v. Dep’t of Justice, No. DE-0432-10-0423-I-2
(M.S.P.B. Sept. 28, 2011) (“Final Decision”). We affirm.
                       DISCUSSION
                            I.
    Ms. Noble began work at the U.S. Attorney’s Office in
October of 2007. On December 28, 2009, Joseph Lodge,
Ms. Noble’s supervisor, gave Ms. Noble formal notice that
her job performance was unacceptable and, as a result,
placed her on a 90-day performance improvement plan
(“PIP”). Under the PIP, Ms. Noble was required to dem-
onstrate “successful” performance in several critical
elements of her performance work plan (“Work Plan”). On
April 8, 2010, following the end of the 90-day PIP period,
Mr. Lodge proposed Ms. Noble’s removal for unacceptable
performance in Critical Elements 1 and 2: “Office Admin-
istrative Support” and “Special Projects.” On May 7,
2010, after considering Ms. Noble’s response to the re-
moval notice, Assistant U.S. Attorney Ann Scheel, who
served as the agency’s deciding official in the matter,
made the decision to remove Ms. Noble from her position,
effective May 11, 2010.
    Ms. Noble timely appealed her removal to the Board.
Following a two-day hearing, the administrative judge
3                                         TONIA NOBLE   v. DOJ


(“AJ”) to whom the appeal was assigned affirmed the
agency’s action. Noble v. Dep’t of Justice, No. DE-0432-
10-0423-I-2 (M.S.P.B. Apr. 11, 2011) (“Initial Decision”).
The AJ determined that the agency had established by
substantial evidence that it had provided Ms. Noble with
valid performance standards and a reasonable opportu-
nity to improve, and that Ms. Noble’s performance had
been unacceptable in the two indicated Critical Elements
of her Work Plan. Ms. Noble petitioned the Board for
review of the Initial Decision. On September 28, 2011,
the Board denied the petition for review for failure to
meet the criteria for review set forth in 5 C.F.R.
§ 1201.115(d). Final Decision. At that point, except to the
extent modified by the discussion in the Final Decision,
the Initial Decision became the final decision of the
Board. This petition for review followed. We have juris-
diction pursuant to 28 U.S.C. § 1295(a)(9).
                             II.
    Our scope of review in an appeal from a decision of
the Board is limited. Specifically, we must affirm the
Board’s decision unless we find it to be (1) arbitrary,
capricious, an abuse of discretion, or otherwise not in
accordance with law; (2) obtained without procedures
required by law, rule, or regulation having been followed;
or (3) unsupported by substantial evidence. 5 U.S.C.
§ 7703(c); Kewley v. Dep’t of Health & Human Servs., 153
F.3d 1357, 1361 (Fed. Cir. 1998). Ms. Noble raises several
arguments on appeal. We address them in turn.
                             A.
    Ms. Noble contends that the performance standards
in the PIP were “based on absolute standards” and, in any
event, were not adequately communicated to her. Peti-
tioner’s Informal Brief filed July 19, 2012 (“Pet. Br.”) at 2-
6. We do not agree.
TONIA NOBLE   v. DOJ                                     4


     An agency may utilize an “absolute” performance
standard—i.e., under which a single incident of poor
performance will result in an unsatisfactory rating on a
critical element—“so long as those standards are objective
and tailored to the specific requirements of the position.”
See Jackson v. Dep’t of Veterans Affairs, 97 M.S.P.R. 13,
17-18 (2004). The standard applied by the agency in this
case, however, was not “absolute.” Ms. Noble was not
removed for a single incident of poor performance.
Rather, as set forth in the notice of proposed removal,
Respondent’s Appendix (“Resp. App.”) at 144-152, and the
deciding official’s decision, id. at 153-58, Ms. Noble’s
removal resulted from fifteen charged instances of defi-
cient performance, twelve of which the AJ determined the
agency had proved. Initial Decision at 19-29. As noted,
Ms. Noble was removed from her position after she failed,
during the PIP period, to meet the requirements of Criti-
cal Elements 1 and 2 of her Work Plan. Neither the PIP
nor the Work Plan suggests that the standard for meeting
the requirements of these elements was absolute. See
Resp. App. at 110-17. In addition, Mr. Lodge testified
that the U.S. Attorney’s Office did not have a policy of
zero tolerance for errors. Resp. App. at 9. For these
reasons, the agency’s standards were not absolute.
    We also must reject Ms. Noble’s claim that the per-
formance standards in the PIP were not adequately
communicated to her. The letter in which Ms. Noble
received the PIP set forth the relevant elements of the
Work Plan, gave nine examples of past unacceptable
performance, and gave directions as to what Ms. Noble
needed to do to improve her performance. See Resp. App.
at 110-17.
5                                       TONIA NOBLE   v. DOJ


                            B.
     Ms. Noble also argues that she was not given a rea-
sonable opportunity to improve her performance. This
argument appears to rest upon two grounds. First, Ms.
Noble claims that she lacked sufficient experience or
training to succeed, Pet. Br. at 2-3, and that, during the
PIP period, she was burdened with additional duties not
listed in the PIP. Id. at 5. Second, Ms. Noble claims that
she was subjected to a hostile work environment. Id. at 6-
7. For the following reasons we reject this argument.
    Ms. Noble’s claim concerning training appears to be
based, at least in part, upon the fact that, in February of
2010, while the PIP was in effect, Mr. Lodge denied her
request to attend a training seminar on legal citation and
research. In denying the request, Mr. Lodge stated: “I
appreciate the fact that you want to improve your skills
but I don’t think this is the appropriate seminar. The
bulk of your responsibilities have little to do with legal
citation and research. I would, however, encourage you to
find a government/private seminar [that] focuses on
prioritization of duties and attention to detail.” Resp.
App. at 143. Mr. Lodge’s denial and suggestion were
consistent with Ms. Noble’s circumstances.          Neither
Critical Element 1 or 2 of the Work Plan involved legal
citation and research, see Initial Decision at 3-5, and Ms.
Noble was not placed on the PIP because of any deficien-
cies in those areas. See Resp. App. at 112-115. Beyond
that, Ms. Noble had been a paralegal since 2007 and had
attended a paralegal training seminar. Initial Decision at
15. Moreover, Ms. Noble failed to establish that duties
beyond those set forth in the PIP prevented her from
meeting the requirements of the PIP. In that regard, the
AJ noted that Ms. Noble did not testify that “performance
of any of the duties she listed in response to [a September
4, 2009 email from Mr. Lodge] prevented her from per-
TONIA NOBLE   v. DOJ                                      6


forming the duties on which her performance was meas-
ured during the PIP.” Initial Decision at 18.
    As noted, Ms. Noble also claims that, during the PIP
period, she was subjected to a hostile work environment.
Pet. Br. at 6-7. The evidence Ms. Noble cites does not
support this contention, however. Four of the record
citations to which she points simply reflect the agency
emphasizing the importance of her improving her per-
formance. The fifth record citation is to testimony of her
supervisor, Mr. Lodge, in which he stated that the agency
tried to “give [Ms. Noble] every tool that we could give her
in order to succeed.” In short, the evidence is in no way
indicative of a hostile work environment.
                            C.
    Finally, we have considered Ms. Noble’s challenges to
the Board’s findings of fact, which run throughout both
her opening brief and her reply brief, as well as her reli-
ance upon what she describes as “[n]ew and material
evidence,” Pet. Br. at 10. In our view, neither contention
has merit. As far as the first point is concerned, the
findings about which Ms. Noble complains were based
largely upon credibility determinations by the AJ. In that
regard, the AJ found the testimony of the agency’s wit-
nesses more credible than that of Ms. Noble. See Initial
Decision at 14-18. The AJ, who has the opportunity to
observe the demeanor of the various witnesses, is in the
best position to determine their credibility. See Leather-
bury v. Dep’t of the Army, 524 F.3d 1293, 1304-05 (Fed.
Cir. 2008). For that reason, the AJ’s credibility determi-
nations are “virtually unreviewable on appeal.” Bieber v.
Dep’t of the Army, 287 F.3d 1358, 1364 (Fed. Cir. 2002).
As far as her purported “new and material evidence” is
concerned, Ms. Noble has failed to show that the evidence
was material and could not have been obtained earlier
7                                     TONIA NOBLE   v. DOJ


with the exercise of due diligence. See Brenneman v.
Office of Pers. Mgmt., 439 F.3d 1325, 1328 (Fed. Cir.
2006).
                         III.
   For the foregoing reasons, the final decision of the
Board is affirmed.
                     AFFIRMED